DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance.  Claims 1, 2, and 4-12 are allowed over the prior art.  The closest applied prior art of record is US 5,643,997 to Matsuoka et al. and 2003/0175538 to Yamaguchi et al. which teach was is described in paragraphs 10-14 and 16-22 of the Non-Final Office Action filed 23 November 2021.  The closest applied prior art of record does not teach or suggest a composition comprising a first and second polyethylene composition wherein the first polyethylene composition comprises a high density polyethylene having the claimed melt index and the claimed molecular weight distribution.  An extensive search of the pertinent art did not reveal any art which taught or suggested modifying the composition of the closest applied prior art of record so as to comprise a high density polyethylene having the claimed melt index and the claimed molecular weight distribution.  As such, the instantly claimed invention is deemed to be both novel and nonobvious over the closest applied prior art of record.  
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should clearly be labeled “Comments on Statement of Notice of Allowability”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782